Exhibit 10.2

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

UNDER THE WENDY’S COMPANY

2020 OMNIBUS AWARD PLAN

_______________ Shares of Common Stock

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made as of
____________, 20___, by and between The Wendy’s Company (the “Company”) and
__________________ (the “Optionee”).

The Company, pursuant to the provisions of The Wendy’s Company 2020 Omnibus
Award Plan (the “Plan”), hereby irrevocably grants to the Optionee the right and
option (the “Option”) to purchase _______________ shares of Common Stock, par
value $0.10 per share (the “Common Stock”), of the Company upon and subject to
the following terms and conditions:

1.        The Option is not intended to qualify as an incentive stock option
under the provisions of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

2.        ____________, 20___ is the date of grant of the Option (the “Date of
Grant”).

3.        The purchase price of the shares of Common Stock subject to the Option
shall be $________ per share (the “Exercise Price”), which is the Fair Market
Value on the Date of Grant, as determined by the Committee.

4.        Subject to the Optionee’s continued provision of services to the
Company, the Option shall be exercisable as follows:

(a)        One-third of the shares of Common Stock subject to the Option shall
be exercisable on or after the first anniversary of the Date of Grant;

(b)        One-third of the shares of Common Stock subject to the Option shall
be exercisable on or after the second anniversary of the Date of Grant; and

(c)        One-third of the shares of Common Stock subject to the Option shall
be exercisable on or after the third anniversary of the Date of Grant.

Notwithstanding the foregoing, in the event the Optionee’s employment or service
to the Company and its Subsidiaries are terminated as follows, the Option shall
be fully (100%) vested and immediately exercisable as of the date of such
termination of employment or service: (i) by the Company or its Subsidiaries
other than for Cause (and other than due to death or Disability) within twelve
(12) months following a Change in Control; (ii) by the Optionee for Good Reason
within twelve (12) months following a Change in Control; (iii) as a result of
the Optionee’s death; or (iv) due to the Optionee’s Disability.

5.        The unexercised portion of the Option shall automatically and without
notice terminate and become null and void at the earlier of (i) the tenth
anniversary of the Date of Grant (the “Option Period”) and (ii) the earliest
applicable time set forth below:



--------------------------------------------------------------------------------

(a)        In the event the Optionee’s employment or service to the Company and
its Subsidiaries are terminated by the Company or its Subsidiaries for Cause,
all outstanding Options granted to the Optionee shall immediately terminate and
expire;

(b)        In the event the Optionee’s employment or service to the Company and
its Subsidiaries are terminated by the Company or its Subsidiaries due to death
or Disability, each outstanding vested Option shall remain exercisable for one
(1) year thereafter (but in no event beyond the expiration of the Option
Period);

(c)        Unless otherwise provided by the Committee, in the event (i) the
Optionee’s employment or service to the Company and its Subsidiaries are
terminated by the Company or its Subsidiaries other than for Cause (and other
than for any reason stated above in Section 4) and (ii) the Optionee is
Retirement Eligible, each outstanding unvested Option granted to the Optionee
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for three (3) years thereafter (but in no event beyond the
expiration of the Option Period;

(d)        Unless otherwise provided by the Committee, in the event (i) the
Optionee’s employment or service to the Company and its Subsidiaries are
terminated by the Optionee upon the Optionee’s Retirement and (ii) the Optionee
provided to the Company or its Subsidiaries at least six (6) months’ prior
notice of such termination upon Retirement, each outstanding unvested Option
granted to the Optionee shall immediately terminate and expire, and each
outstanding vested Option shall remain exercisable for three (3) years
thereafter (but in no event beyond the expiration of the Option Period); and

(e)        Unless otherwise provided by the Committee, in the event of the
termination of the Optionee’s employment or service for any other reason not
stated above in Section 5(a), (b), (c) or (d), and after taking into account any
accelerated vesting under Section 4 above, each outstanding unvested Option
granted to the Optionee shall immediately terminate and expire, and each
outstanding vested Option shall remain exercisable for ninety (90) days
thereafter (but in no event beyond the expiration of the Option Period).

6.        Options which have become exercisable may be exercised by the
Optionee, subject to the provisions of the Plan and this Agreement, as to all or
part of the shares of Common Stock covered hereby, by the giving of written or
electronic notice of such exercise to the Company at its principal business
office (or telephonic instructions to the extent permitted by the Committee),
accompanied by payment of the full purchase price for the shares being
purchased. No shares of Common Stock shall be delivered pursuant to any exercise
of an Option until payment in full of the Exercise Price therefor is received by
the Company and the Optionee has paid to the Company an amount equal to any
Federal, state, local and non-U.S. income and employment taxes required to be
withheld. The Exercise Price shall be payable: (a) in cash, check, cash
equivalent and/or shares of Common Stock valued at Fair Market Value at the time
the Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company),
provided that such shares of Common Stock are not subject to any pledge or other
security interest; or (b) by such other method as the Committee may permit in
its sole discretion, including without limitation: (i) in other property having
a Fair Market Value on the date of exercise equal to the

 

2



--------------------------------------------------------------------------------

Exercise Price; (ii) if there is a public market for the shares of Common Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant to
which the Company is delivered (including telephonically to the extent permitted
by the Committee) a copy of irrevocable instructions to a stockbroker to sell
the shares of Common Stock otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the Exercise Price; or
(iii) a “net exercise” procedure effected by withholding the minimum number of
shares of Common Stock otherwise deliverable in respect of an Option that are
needed to pay the Exercise Price and all applicable required withholding taxes.
Any fractional shares of Common Stock shall be settled in cash.

The Company shall cause certificates for the shares so purchased to be delivered
to or registered (and held in book entry form) in the name of the Optionee or
the Optionee’s executors or administrators, against payment of the purchase
price, as soon as practicable following the Company’s receipt of the notice of
exercise.

7.        Neither the Optionee nor the Optionee’s executors or administrators
shall have any of the rights of a stockholder of the Company with respect to the
shares subject to the Option until such Option is validly exercised.

8.        The Option shall not be transferable by the Optionee other than to the
Optionee’s executors or administrators by will or the laws of descent and
distribution, and during the Optionee’s lifetime shall be exercisable only by
the Optionee, except as may be otherwise permitted by the Committee in its sole
discretion pursuant to the Plan.

9.        In the event of the Optionee’s death, the Option shall thereafter be
exercisable (to the extent otherwise exercisable hereunder) only by the
Optionee’s executors or administrators.

10.        The terms and conditions of the Option, including the number of
shares and the class or series of capital stock that may be delivered upon
exercise of the Option and the purchase price per share, are subject to
adjustment as provided in the Plan, including, without limitation, under
Section 12 of the Plan.

11.        The Optionee agrees that the obligation of the Company to issue
shares upon the exercise of the Option shall also be subject, as conditions
precedent, to compliance with applicable provisions of the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, state
securities or corporation laws, rules and regulations under any of the foregoing
and applicable requirements of any securities exchange upon which the Company’s
securities shall be listed.

12.        The Option is subject to the clawback and forfeiture provisions of
Section 14(u) of the Plan and any subsequent clawback or forfeiture policy
adopted by the Board or the Committee that is communicated to the Optionee or
that is consistent with applicable law, whether the Option was granted before or
after the effective date of any such clawback or forfeiture policy. Consistent
with Section 14(u)(ii) of the Plan, the Committee may, in its sole discretion,
cancel the Option if the Optionee, without the consent of the Company, while
employed by or providing services to the Company or any Affiliate or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise has
engaged

 

3



--------------------------------------------------------------------------------

in or engages in any Detrimental Activity that is in conflict with or adverse to
the interests of the Company or any Affiliate, as determined by the Committee in
its sole discretion. If the Committee determines, in its sole discretion, that
the Optionee has engaged in or engages in any activity referred to in the
preceding sentence, the Committee may, in its sole discretion, require the
Optionee to forfeit any gain realized on the exercise of the Option and to repay
the gain to the Company. In addition, if the Optionee receives any amount in
excess of what the Optionee should have received under the terms of the Option
for any reason (including, without limitation, by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Optionee shall be required to repay any such excess amount to the Company.

13.        The Option has been granted subject to the terms and conditions of
the Plan, a copy of which has been provided to the Optionee and which the
Optionee acknowledges having received and reviewed. Any conflict between this
Agreement and the Plan shall be decided in favor of the provisions of the Plan.
Any conflict between this Agreement and the terms of a written employment
agreement for the Optionee that has been approved, ratified or confirmed by the
Board of Directors of the Company or the Committee shall be decided in favor of
the provisions of such employment agreement. Capitalized terms used but not
defined in this Agreement shall have the meanings given to them in the Plan.
This Agreement may not be amended, altered, suspended, discontinued, cancelled
or terminated in any manner that would materially and adversely affect the
rights of the Optionee except by a written agreement executed by the Optionee
and the Company.

14.        By accepting the Options evidenced by this Agreement, the Optionee
hereby consents to the electronic delivery of all documents, including
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules. This consent may be revoked in writing
by the Optionee at any time upon three (3) business days’ notice to the Company,
in which case all documents, including subsequent prospectuses, annual reports
and other information, will be delivered in hard copy to the Optionee.

15.        The Optionee shall be required to pay to the Company, and the Company
shall have the right and is hereby authorized to withhold, from any cash, shares
of Common Stock, other securities or other property deliverable under the Option
or from any compensation or other amounts owing to the Optionee, the amount (in
cash, Common Stock, other securities or other property) of any required
withholding taxes in respect of the Option, and to take such other action as may
be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding and taxes. In addition, the
Committee may, in its sole discretion, permit the Optionee to satisfy, in whole
or in part, the foregoing withholding liability (but no more than the
withholding liability calculated using the highest marginal tax rate) by (a) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest) owned by the Optionee having a Fair Market Value equal to
such withholding liability or (b) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Option a number of shares with a Fair Market Value
equal to such withholding liability. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Optionee. If no election is
made by the Optionee, the Company will withhold shares of Common Stock to
satisfy the minimum statutory required tax withholding.

 

4



--------------------------------------------------------------------------------

16.        Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to The Wendy’s Company, One Dave Thomas Boulevard, Dublin, Ohio 43017,
Attention: Corporate Secretary, or any other address designated by the Company
in a written notice to the Optionee. Notices to the Optionee will be directed to
the address of the Optionee then currently on file with the Company, or at any
other address given by the Optionee in a written notice to the Company.

17.        If any provision of this Agreement could cause the application of an
accelerated or additional tax under Section 409A of the Code upon the vesting or
exercise of the Option (or any portion thereof), such provision shall be
restructured, to the minimum extent possible, in a manner determined by the
Company (and reasonably acceptable to the Optionee) that does not cause such an
accelerated or additional tax.

18.        This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.

19.        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Furthermore, delivery of a copy of a counterpart
signature by facsimile or electronic transmission shall constitute a valid and
binding execution and delivery of this Agreement, and such copy shall constitute
an enforceable original document.

20.        This Agreement may be executed and exchanged by facsimile or
electronic mail transmission and the facsimile or electronic mail copies of each
party’s respective signature will be binding as if the same were an original
signature. This Agreement may also be executed through the use of electronic
signature, which each party acknowledges is a lawful means of obtaining
signatures in the United States. Each party agrees that its electronic signature
is the legal equivalent of its manual signature on this Agreement. Each party
further agrees that its use of a key pad, mouse or other device to select an
item, button, icon or similar act/action, regarding any agreement,
acknowledgement, consent terms, disclosures or conditions constitutes its
signature, acceptance and agreement as if actually signed by such party in
writing. Furthermore, to the extent applicable, all references to signatures in
this Agreement may be satisfied by procedures that the Company or a third party
designated by the Company has established or may establish for an electronic
signature system, and the Optionee’s electronic signature shall be the same as,
and shall have the same force and effect as, such Optionee’s written signature.

21.        The Optionee agrees and acknowledges that by accepting the Option,
the Optionee (a) consents to the collection, use and transfer, in electronic or
other form, of any of Optionee’s personal data that is necessary or appropriate
to facilitate the implementation, administration and management of the Option,
this Agreement and the Plan, (b) understands that the Company may, for purposes
of implementing, administering and managing the Plan, hold certain personal
information about the Optionee, including, without limitation, the Optionee’s
name, home address, telephone number, date of birth, social security number or
other identification number, salary, nationality, job title, and details of all
awards or entitlements to awards granted to the Optionee under the Plan or
otherwise (“Personal Data”), (c) understands that Personal Data may be

 

5



--------------------------------------------------------------------------------

transferred to any third parties assisting in the implementation, administration
and management of the Plan, including any broker with whom the shares of Common
Stock issued upon exercise of the Option may be deposited, and that these
recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the United States, (d) waives any data privacy rights the Optionee may have with
respect to Personal Data, and (e) authorizes the Company, its Affiliates and its
agents, to store and transmit such Personal Data and related information in
electronic form. The Optionee understands that the Optionee is providing consent
under this Section 21 on a purely voluntary basis. If the Optionee does not
consent, or if the Optionee later seeks to revoke consent, the Optionee’s
employment status or service with the Company will not be affected; the only
consequence of the Optionee’s refusing or withdrawing consent is that the
Company would not be able to grant the Option or other awards to the Optionee or
implement, administer or maintain such awards.

22.        This Agreement shall be valid, binding and effective upon the Company
on the Date of Grant. However, the Options evidenced by this Agreement shall be
forfeited by the Optionee and this Agreement shall have no force and effect if
it is duly rejected. The Optionee may reject this Agreement and forfeit the
Options by notifying the Company or its designee in the manner prescribed by the
Company and communicated to the Optionee, provided that such rejection must be
received by the Company or its designee no later than the earlier of (a)
____________, 20___ and (b) the date that is immediately prior to the date that
the Options first vest pursuant to Section 4 above. If this Agreement is
rejected on or prior to such date, the Options evidenced by this Agreement shall
be forfeited, and neither the Optionee nor the Optionee’s heirs, executors,
administrators and successors shall have any rights with respect thereto.

23.        This grant does not constitute an employment contract. Nothing in the
Plan or this Agreement shall (a) confer upon the Optionee the right to continue
to serve as a director or officer to, or to continue as an employee or service
provider of, the Company or any of its Affiliates for the length of the vesting
schedule set forth in Section 4 above or for any portion thereof or (b) be
deemed to be a modification or waiver of the terms and conditions set forth in
any written employment agreement for the Optionee that has been approved,
ratified or confirmed by the Board of Directors of the Company or the Committee.

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by a duly authorized officer thereof, has
caused this Nonqualified Stock Option Award Agreement to be executed as of the
date hereof.

 

THE WENDY’S COMPANY

By:    

Name:    

Title:    

 

7